LACOMBE, Circuit Judge.
The plaintiff in the second suit may take an injunction pendente lite as prayed, provided he will file security in the amount of $150,000, conditioned that he will pay whatever may be found due from him to the estate of George P. Gilman, with leave to the defendants to move to have the security increased, if the cause be not submitted to the court on final hearing during the year 1902, by reason of any delay on the part of complainant. If such security he given, and injunction order taken, the motion for a receiver in the first suit will be denied. If said Hartford elects not to give such security, the motion for injunction in the second suit will be denied, and the court will, in the first suit, appoint George H. Hartford and another person, to he selected by the court, joint receivers as prayed.